Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed November 29, 2021 have been entered. Accordingly, claims 1-12 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1-4 and 6-11. Claim 12 is newly presented. The previous specification objection has been withdrawn due to applicant’s newly submitted and accepted specification dated 10/12/2021. The previous claim objections and 112 rejection have been withdrawn due to applicant’s amendments. The previous 102 and 103 rejections have been modified due to amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Objections
Claim12 is objected to because of the following informalities:
In claim 12, line 2 “the second maching unit ” should be “the second machining unit” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“manipulator means” in claims 1, line 11 and corresponding to the structural element 34 which comprise suction cups 52 or applicable equally well also to manipulator means of a different type in order to come into contact with the surface of the slab to raise, displaced and lowered onto the work bench as described on page 005, ll. 9-30
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toncelli (US Pub. No. 2017/0305035).
Regarding claim 1, Toncelli discloses: a machine (Figures 8-10 element 12) for cutting slabs of stone or stone-like material (see paragraph 0045, ll. 1-3) comprising a fixed or rotating work bench (element 14 and see also paragraph 0047, ll. 1-4), two lateral support structures (elements 16/18) between which a beam (elements 20) runs, on said beam there being arranged a first machining unit (see Detail A in the annotated figure below) comprising: 
a carriage (elements 28) adapted to slide along the beam (see paragraph 54, ll. 1-2 and paragraph 0108, ll. 1-3); a sleeve (elements 30) adapted to slide with respect to the carriage in a vertical direction (see paragraph 0110, ll. 1-3); 
a machining head (elements 32) connected to a lower end of the sleeve (see figure 10) and adapted to rotate relative to the sleeve about a vertical axis (see , said machining head comprising a spindle (elements 34) on which a cutting disc (elements 38) is mounted; and 
manipulator means (element 42 and see also paragraph 0015, ll. 1-6) for slabs or portions thereof, 
characterized in that the machine further comprises a second machining unit (see Detail B in the annotated figure below) slidably mounted on said beam (see annotated figure below showing both machine units mounted in the same beam (element 20)) and comprising at least one second machining head (element 322) with fixed orientation, adapted to be moved in the vertical direction (see paragraph 0111, ll. 1-5) and comprising a spindle (elements 342) on which a cutting disc (elements 382) is mounted.

    PNG
    media_image1.png
    796
    805
    media_image1.png
    Greyscale

Regarding claim 4, Toncelli discloses: the machine according to claim 1, characterized in that the machining head of the first machining unit is adapted to rotate the spindle both about a vertical axis direction (see paragraph 0111, ll. 1-5 where the prior art states that the machining head is attached to a sleeve that comprises means for rotating the machining head about a “substantially vertical axis of rotation” and since the spindle is attached to the machining head, the machining head is adapted to rotate a vertical axis direction) and about a second axis of rotation (see paragraph 0112, ll. 1-7).
Regarding claim 5, Toncelli discloses: the machine according to claim 4, characterized in that said second rotation axis is an axis inclined at 90° relative to the vertical axis of rotation (see paragraph 0112, ll. 1-7 where the prior art states machining head is adapted to rotate the spindle an is possible to “perform cuts inclined with respect a direction substantially perpendicular” to the plane of a work piece and in in paragraph 0081, ll. 3-5 the prior states that the spindle is rotated through approximately 90°).
Regarding claim 6, Toncelli discloses: the machine according to claim 1, characterized in that the machining head comprises a protection element (element 40/401/402/403 and see also paragraph 0116, ll. 1-3) partially covering the cutting disk, the outer surface of the protection element being provided with the manipulator means (see paragraph 0116, ll. 1-3), which comprise suction cups (see paragraph 0017, ll. 1-7 where the prior art states that the gripping device may comprise “at least one sucker element”).
Regarding claim 7, Toncelli discloses: the machine according to claim 1, characterized in that the first machining unit (element 42/422 and see also paragraph 0015, ll. 1-6) comprises manipulator means rotatable about a vertical axis (see paragraph 0111, ll. 1-5) and mounted on the sleeve (see figure 10 the first machining unit comprises sleeves (elements 30/302) that have machining heads (elements 32/322) with manipulator means (elements 42/422) mounted on the sleeves).
Regarding claim 12, Toncelli discloses: the machine according to claim 1, characterized in that both the first machining unit and the second maching unit are slidably mounted on the beam (see paragraph 54, ll. 1-2 and paragraph 0108, ll. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (US Pub. No. 2017/0305035) in view of Corradini (WO 2010/066519).
Regarding claim 2, Toncelli discloses: the machine according to claim 1, characterized in that the second machining unit slidably mounted on said beam (see paragraph 0108, ll. 1-3) comprises a machining head (element 323) with fixed orientation, adapted to be moved in the vertical direction (see paragraph 0111, ll. 1-5) and comprising a spindle (elements 343) on which a cutting disc (elements 383) can be mounted.
Furthermore, Toncelli discloses multiple embodiments wherein the machine comprises a single machining unit with a machining head on a beam (Figure 2) and a third machining head and the second machining head and the third machining head arranged side-by-side.
Corradini teaches it was known in the art to have a machine (Figures 1-3 element 1a) for cutting slabs of stone or stone-like material (element M and see also page 4, ll. 29-30 and page 5, ll. 1-6) comprising a machining unit (element 3) having multiple machining heads that include a first, second and a third machining head (Detail C) all having a rotatable cutting disc (element 5) and the second machining head and the third machining head arranged side-by-side (see annotated figure below).

    PNG
    media_image2.png
    699
    798
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Toncelli with the teachings of Corradini to provide a third machining head and the second machining head and the third machining head arranged side-by-side. Doing so provides an additional machining head that allows for additional cuts to be made on the work piece during operations, thus increasing efficiency and productivity.
Regarding claim 8, Toncelli modified discloses all the limitations as stated in the rejection of claims 1-2, and further discloses multiple embodiments wherein the machine comprises a single machining unit with a machining head on a beam (Figure 2) and having a plurality of machining units with each having a machining head wherein the plurality of machining units are on the same beam (Figure 8), but appears to silent wherein characterized in that the cutting discs of the second machining unit are parallel to each other and are positioned perpendicularly relative to the direction of the beam.
Corradini teaches it was known in the art to have a machine (Figures 1-3 element 1a) for cutting slabs of stone or stone-like material (element M and see also page 4, ll. 29-30 and page 5, ll. 1-6) comprising a machining unit (element 3) having multiple machining heads (Details A-E) having cutting discs (element 5) characterized in that the cutting discs of the second machining unit are parallel to each other and are positioned perpendicularly relative to the direction of the beam (see annotated figure below the cutting discs (element 5) are parallel to each other and perpendicularly to the beam).

    PNG
    media_image3.png
    699
    798
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Toncelli with the teachings of Corradini to provide that the cutting discs of the second machining unit are parallel to each other and are positioned perpendicularly relative to the direction of the beam. Doing so provides an additional machining heads with cutting discs that allows for additional cuts to be made on the work piece during operations, thus increasing efficiency and productivity.
Regarding claim 9, Toncelli modified discloses: the machine according to claim 2, characterized in that the second machining unit comprises a second carriage (element 282) which is adapted to slide along the beam (see paragraph 0108, ll. 1-3) and on which there is arranged a second sleeve (element 302) which is movable in a vertical direction (see paragraph 0110, ll. 1-3) with respect to the second carriage and on which the second machining head is arranged; and a third carriage (element 283) which is adapted to slide along the beam (see paragraph 0108, ll. 1-3) and on which there is arranged a third sleeve (element 303) which is movable in a vertical direction (see paragraph 0110, ll. 1-3) with respect to the third carriage and on which the third machining head is arranged.
However, Toncelli modified appears to be silent wherein the second machining unit comprises a third carriage which is adapted to slide along the beam and on which there is arranged a third sleeve which is movable in a vertical direction with respect to the third carriage and on which the third machining head is arranged.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified Toncelli to provide wherein the second machining unit comprises a third carriage which is adapted to slide along the beam and on which there is arranged a third sleeve which is movable in a vertical direction with respect to the third carriage and on which the third machining head is arranged, since a mere duplication of essential working part of device involves only routine skill in the art. Doing so provides an additional moveable machining head that allows for additional cuts to be made on the work piece during operations, thus increasing efficiency and productivity. (See MPEP 2144.04 (VI)(B))
Regarding claim 10, Toncelli modified discloses: the machine according to claim 9, characterized in that the carriages of the second machining unit are movable along the beam independently of one another (see figures 8-10 and see also paragraph 0124, ll. 1-8 where the prior art states that both machine units are adapted to .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (US Pub. No. 2017/0305035) in view of Toncelli (WO 2007/072464) hereinafter known as Toncelli two.
Regarding claim 3, Toncelli discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards to the machine according to claim 1, characterized in that said work bench is provided with a motorized conveyor belt for feeding the slabs.
Toncelli two teaches it was known in the art to have a machine for optimized cutting of slabs (Figure 1 element 16) characterized in that said work bench is provided with a motorized conveyor belt for feeding the slabs (element 34 and see also page 6, ll. 10-15 and page 8, ll. 17-22).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Toncelli with the teachings of Toncelli two to provide said work bench is provided with a motorized conveyor belt for feeding the slabs. Doing so provides a motorized conveyor belt that allows for continues feeding of slabs during operations thus increasing efficiency and productivity.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (US Pub. No. 2017/0305035) in view of Corradini (WO 2010/066519) as applied to claims 1-2 and 9-10 above, and further in view of Schlough (US Patent No. 6,006,735).
Regarding claim 11, Toncelli modified discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards to the machine according to claim 10, characterized in that the beam is provided with two guides on which shoes arranged on each operating unit slide, said machine further comprising a rack arranged parallel to the guides, and motorized pinions arranged on each machining unit.
Schlough teaches it was known in the art to have a machine for optimized cutting of slabs (Figures 1-9 element 10) comprising a beam (element 34) wherein on the beam is arranged a machining unit (see figure 5 elements 22/24/26), characterized in that the beam is provided with two guides (elements 40 and 42) on which shoes (elements 88 and 98) arranged on each operating unit slide (see annotated figure below Detail A and B showing the arrangement), said machine further comprising a rack (element 44) arranged parallel to the guides (see annotated figure below showing element 44 arranged parallel to different portions of the guides (elements 40 and 42), and motorized pinions (elements 104 and 110 are motorized by the motor (element 106)) arranged on each machining unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified Toncelli with the teachings of Schlough to provide that the beam is provided with two guides on which shoes arranged on each operating unit slide, said machine further comprising a rack arranged parallel to the .

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
On pages 6-7, the applicant respectfully submits that the embodied machine seems to differ significantly from that disclosed by Toncelli '035. For example, Applicant teaches: (i) the first and the second machining units being arranged on the same beam; and (ii) the second machining head having fixed orientation. 
In contrast to feature (i), drawbacks of known multi-beam machines are described by Applicant. For example, paragraph [0020] of Applicant's published application makes note of a first drawback "owing to the presence of the secondary beam with three cutting spindles, the carriage to be moved and consequently also the secondary beam and the main beam, have a significant weight such that that machine must be designed with suitably larger dimensions in order to withstand the masses involved." Thus, the present disclosure teaches away from having a machine with multiple beams. To that end, the skilled artisan would not have considered Toncelli '035 to solve the technical problem described above.
The examiner respectfully disagrees. The prior art Toncelli '035 teaches multiple embodiments of the machine having a plurality of machining units and as best shown in 
Lastly, the feature of one of the embodiments of Toncelli '035 discloses a machining head with fixed orientation. Particularly, the technical problem to be solved by the machine of Toncelli '035 deals with increase of production capacity. To that end, Toncelli '035 is not focused on the technical problem indicated above, and therefore it is not surprising that its disclosure also lacks features (i) and (ii). Thus, at least for the above reasons, claim 1 is believed novel and inventive over Toncelli '035.
The examiner respectfully disagrees. The claim fails to disclose or further limit what constitutes or qualifies as a fixed orientation. Prior art teaches that machining head moves vertically via the sleeve allowing the machine head to translate vertically for a particular cutting angle (up-and-down) in order to cut the work piece, thus maintaining its fixed orientation during use. Thus the arguments are unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723